DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 12/23/2020 are acknowledged.  
The Claim Objections is maintained, because applicants failed to provide response to examiner’s request clarifications on “Applicants are requested to provide the chemical reactions to make the Lys26 side chain”. In addition, the claim language still comprises passive statements, such as “Lys26 side chain is prepared by” etc. 
Applicants’ arguments for previous 103 rejection are found not persuasive and the rejection is maintained. See examiners response in the next section. 
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
Response to Arguments
Applicant’s arguments filed on 12/23/2020 have been fully considered but they are not persuasive, see the response below.  
Applicants’ argue, with regard to the difference between liraglutide and semaglutide, that it is apparently unreasonable and unreliablethe to conclude that the protective group used in the synthetic chemistry can be deduced by analogy based on the common characteristics of pharmacological action, because the application and selection of the protecting groups depends on the specific structure of the compound.  
No, the rejection did not take its pharmaceutical action as a whole, but its structural features. However, its property is an additional attribute, such as to conclude that it is an analogous compound/art. 
Applicants argue that the subject matter of all claims in this application is the preparation method, instead of a product. The opinion of the examiner that the method of preparing the Lys26 side chain does not change the structure of the final product (which is the Lys26 side chain) does not apply to the method claims. 
The claim language comprises a step, which has a “product by process” language format, and so, the process steps do not have weight. See MPEP 2113 [R-1]. 
Applicants argue that the "conventional method" refers to the method of synthesizing the fragment itself, but it is not a conventional method to use the Lys26 side chain fragment as a whole in the preparation strategy and preparation method of semaglutide.
The rejection says the preparation of Lys26 side chain is a ‘product by process’ claim language format, and how it is prepared, does not have any weight, unless claim amendments are made, such that it becomes an active step. If applicants think, the preparation of Lys26 side chain is critical and it is part of the whole preparative strategy, and cannot be separated, then applicants need to explain clearly, why it is different from the combination of prior art, and make all preparative steps as “passive steps”. 
Claim objections
Claim 1 is objected to because of the following informalities: the claim recites passive step(s), specifically “Lys26 side chain is prepared by”, which should be amended to an active 26 side chain comprising….” etc., with the recited components in it. In addition, it is not clear how the Lys26 side chain is being prepared from the recited components either from the claims or from the specification. It appears that the constituents required, viz., aminoethoxy groups, to make side chain, are missing in the recited reactant components. Or should Fmoc-PEG-OH be represented by Fmoc-N(H)-PEG-OH? Applicants are requested to provide the chemical reactions to make the Lys26 side chain. Also useful, if the definition of Lys26 side chain is provided in their response or in claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pengcheng et al (CN 10384910 A) in view of Pan et al (WO 2013/037266 A1; corresponds to US 2014/0350219 A1), Nestor (US 2015/0290334 A1), and Navon et al (WO 2016/046753 A1, priority goes to 09/23/2014, previously cited and is in the record).     
For claim 1:
Pengcheng et al teach a method of solid phase synthesis of semaglutide (see e.g. Abstract) comprising (a) coupling Gly to resin to obtain Gly-resin, (b) coupling the Gly-resin to 26 protecting group and (d) coupling 2-(2-(2-aminoethyoxy(ethoxy)acetic acid, 2-(2-(2-aminoethoxy)ethoxy)acetic acid, Glu, and octadecanedioic acid to produce a second peptide resin, and (e) cleavage and purification of the peptide from the resin (see claims). Boc-His(Trt)-OH is also taught as a raw material for His7 (see page 2 of translated copy in english).
The differences between Pengcheng et al and instant claim are as follows:
(i) Pengcheng et al silent on Fmoc-Lys(Alloc)-OH is used as a raw material of Lys26.
(ii) Pengcheng et al silent on fragment synthesis of Lys26 side chain. 
With regard to (i) of above, Pan et al teach synthesis of liraglutide, where Fmoc-Lys(Alloc)-OH is used as a raw material for Lys26 [see abstract]. Both liraglutide and semaglutide are GLP-1 analogs and, structurally and functionally these two peptides are very close. Moreover, Nestor teaches advantages of Fmoc-Lys(Alloc)-OH as raw material of Lysines in the peptide synthesis, specifically, it provides orthogonal protection that can be removed while the peptide is still on the resin, so that the deprotection of Lys side chain using Alloc deprotection recipe allows exposure of the amino group for coupling with the acyl protected or unprotected 1-octyl beta-D-glucuronic acid unit or for side chain lactam formation [see 0665 and 0723]. 
With regard to (ii) of above, this can be cure by the following rationale:
At the outset, this limitation is a product by process claim language format, which means the recited process to make Lys26 side chain, does not change the structure of the end product, which is Lys26 side chain. There are several ways to make the Lys26 side chain and there is no indication in the specification that the resulted Lys26 side chain behave differently than if it is prepared from a different method. 
26 side chain is known in the art. 
Pengcheng et al teach fragment synthesis, but the reactants are not protected with Fmoc. Usually, sensitive groups are protected in peptide synthesis, to avoid unwanted chemical reactions. Prior art already established the fact that the Lys26 side chain can be synthesized without protecting reactants. So, the reaction can be done with or without protecting groups, and accordingly, this limitation is obvious over the prior art, absent evidence to the contrary.
Navon et al teach synthesis of Lys26 side chain comprising  a) loading 2-[[2-(Fmoc-amino)ethoxy]ethoxy]acetic acid to a CTC resin, and removing Fmoc, b) coupling 2-[[2-(Fmoc-mino)ethoxy]ethoxy]acetic acid unit to the free amine group, and removing Fmoc, c) coupling Fmoc-Glu-OtBu to the free amine, and removing Fmoc, d) coupling octadecanedioic acid mono-tert-butyl ester, and e) cleaving the 17-carboxy(OtBu)-1-oxoheptadecyl)-L-Y-glutamyl(OtBu)-2-[2-(2-aminoethoxy)-ethoxy]acetyl-2-[2-(2-aminoethoxy)ethoxy]acetic acid from the resin. [See page 85].
For claim 3:
Pengcheng et al teach 2-CTC resin with degrees of substitution of 0.1 mmol/g to 0.5 mmol/g and activated using DIEA, i.e. used a coupling via a DiPEA method (see page of English translated copy).
Pan et al teach use of Wang resin in the preparation of liraglutide in the presence of HOBt/DIC and DMAP [see Fig.1] and degree of substitution is 0.12 or 0.24 mmol/g [see Example 3 and 4]. 
For claim 4, 5 and 9: 
Pengcheng et al teach, in step B, the first coupling agent that progressively coupling adopts comprises condensing agent and reaction solvent, condensing agent is the mixed solution of DIC and HOBt, the mixed solution of the mixed solution of PyBOP, HOBt and DIEA or HATU, HOAt and DIEA, reaction solvent is a kind of or both the above mixed solutions in DMF, DCM, NMP or DMSO. [see page 2 of English translated copy]. 
For claim 6 and 10:
Pengcheng et al teach that the reagent that removes employing in step C is the mixed solution of TFA, TES and DCM, and the volume ratio of TFA, TES and DCM is 1~5: 2~8: 93~97 [see page 2 of translated copy in english].
For claim 7:
Though prior art teaches possible solvents for the purification or recrystallization, this limitation is considered as an obvious, because a skilled person in the art always choose or find out the suitable solvent or solvent system in the isolation of a product. If this limitation is critical applicants are requested to explain, any advantages of a specific solvent over the art, which makes difference over the prior art. 
For claim 8:
Nestor teaches that the allyl based side chains on Glu and Lys were deprotected by incubation with Pd(PPh3)4 (0.5 eq) and DBMA (20 eq) in DMF/CH2Cl2(1:1) [see Example 5].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components or reaction steps in the peptide synthesis, were known in the prior art, and one skilled person in the art could have combined the 
Even though the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 2007), but such modifications are also axiomatic or obvious, because of their importance in the combinations with easily available technology to make them as evidenced from the above cited prior art, for two separate following reasons:
First, one is motivated to develop alternative method for making semaglutide, based on the art established protective groups for individual amino acids in the peptide synthesis and their advantages. In this case art teaches advantages of using Fmoc-Lys(Alloc)-OH as raw material for Lys. 
Second, as an alternative branch, one is motivated to apply or expand, such to test the combination of art defined individual components, such as various protective groups for amino acids, and its effect in peptide synthesis, which can be used to obtain valuable information for existing field.    
Hence, it is clear that under either of these two branches, “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 
Moreover, given the fact that there is always a need to identify a efficient method or economic way, to adopt with the constantly changing technology, without significantly altering its basic chemical process (first branch), or that there is always a need to reduce the time, cost or it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397;  Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc.,  80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O’Farrell, 7 USPQ2d 1673, 1681;  In re Eli Lilly & Co., 14 USPQ2d 1741;  In re Ball Corp., 18 USPQ2d 1491. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658